Citation Nr: 1705025	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  10-48 899	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for degenerative disc disease, status post fusion L5-S1 with spondylolisthesis from October 29, 2009 to December 27, 2009 and on and after March 1, 2010.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from December 1975 to October 1981, with a prior two-year period of active duty service.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, but was certified to the Board by the RO in Huntington, West Virginia.  In the January 2010 rating decision, the Hartford RO granted a disability rating of 20 percent for chronic back strain, status post fusion L5 to S1 with spondylolisthesis, effective October 29, 2009.  

In a September 2010 rating decision, the Hartford RO granted a 100 percent rating from December 28, 2009 to February 28, 2010, based on surgical or other treatment necessitating convalescence.  Accordingly, the issue of entitlement to an increased rating during that period is no longer before the Board.  The discussion in this document is for those times when a temporary total rating was not assigned.  Nothing herein should be taken as affecting the period when a total rating was in effect.

In a November 2012 rating decision, the Baltimore, Maryland RO recharacterized the Veteran's service-connected low back disorder as degenerative disc disease, status post fusion L5-S1 with spondylolisthesis, and granted a disability rating of 40 percent, effective from October 29, 2009 to December 27, 2009 and on and after March 1, 2010.  As this rating does not provide the maximum benefit available for the full period on appeal, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Records on file reveal that multiple other issues have been raised by the Veteran.  The electronic record reveals that development is ongoing at the Agency of Original Jurisdiction (AOJ).  Those matters are not currently developed for appellate review.  This appeal is limited to the issue on the title page.


FINDING OF FACT

On November 16, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  Withdrawal is only effective if it is explicit, unambiguous, and done with the Veteran's full understanding of the consequences.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

On November 16, 2016, VA received a note stating that the Veteran "wishes to withdraw any appeal that is pending as he feels at this time it is moot."  On December 14, 2016, VA received a note signed by the Veteran in which he wrote that there is "little sense in having this appeal" due to newly filed claims.  Records indicate that the Veteran called VA on January 31, 2017 to state his belief that he no longer had an appeal pending as a result of his dismissal request from November.  

The Board acknowledges that the Veteran's representative has interpreted these statements as requests only to cancel a hearing before the Board and, subsequent to the Veteran's written statements, submitted a written brief (informal hearing presentation) for the issue it believed to remain on appeal.  Nevertheless, the Board finds that the Veteran's statements clearly and repeatedly express an unambiguous intent to withdraw the November 2011 substantive appeal for this issue and are more probative than any subsequent correspondence from his representative regarding this appeal.  For this reason, the Board finds that the Veteran's statements meet the criteria for withdrawal of the appeal.

Because the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
D. Martz Ames
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


